                          Case 20-15320-LMI     Doc 38    Filed 08/06/20     Page 1 of 3




           ORDERED in the Southern District of Florida on August 5, 2020.




                                                          Laurel M. Isicoff
                                                          Chief United States Bankruptcy Judge
___________________________________________________________________________

                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION
                                              www.flsb.uscourts.gov


                                                            Case No.: 20-15320-LMI
           Byron Flores                                     Chapter 13

                            Debtor     /


                          AGREED ORDER TO EMPLOYER TO DEDUCT AND REMIT
                                     AND FOR RELATED MATTERS


           TO:    Bellsouth Telecommunications, LLC (The Employer)

                  13305 NW 45th Avenue

                 Opa Locka, FL 33054

                 The above-named debtor has voluntarily filed a petition and plan under chapter

           13 of the United States Bankruptcy Code, seeking to pay, in whole or in part, certain

           debts under the protection of this court. These debts are to be paid by the chapter 13

           trustee from the debtor's future earnings. It is public policy that the employer shall

           assist in the rehabilitation of the debtor to avoid a chapter 7 liquidation pursuant to 11
                 Case 20-15320-LMI    Doc 38    Filed 08/06/20     Page 2 of 3



U.S.C. § 1325(b). Accordingly, pursuant to Local Rule 3070-1(D), this court orders:

        1.       The employer immediately shall begin withholding from wages, salary,

commission, or other earnings or income of said debtor $3,175.80 per month and remit

this amount by check (with the debtor’s name and case number indicated on the check)

payable to following assigned chapter 13 trustee: (indicate assigned trustee by checking

the applicable box):

             X    Nancy K. Neidich, P.O. Box 2099, Memphis, TN 38101-2099

        2.       The employer is enjoined and restrained from discharging, terminating,

suspending, or discriminating against the debtor for any reason whatsoever in

connection with the filing of the chapter 13 petition or this wage-deduction order, the

employer is ordered further to notify the trustee of the discharge, termination,

suspension, or discriminatory action, and the specific reason(s).

        3.       If a summons of garnishment concerning the debtor has been served on

the employer, this chapter 13 case automatically enjoins and stays the continuation of

that garnishment proceeding pursuant to 11 U.S.C. § 362(a); and the employer is

enjoined and stayed from making any further deductions from the debtor's earnings on

account of the garnishment, and is ordered to remit immediately to the chapter 13

trustee any sums already deducted and not yet paid over to the garnishment court.

        4.       This order supersedes any previous order of garnishment or other order

issued with respect to the debtor's wages, except for income deduction orders regarding

child support, alimony and related support arrearages.           Such support orders shall

remain in full force and effect. Failure to comply with the provisions of this order may

result in an order to show cause why said employer should not be found in contempt of

                                         Page 2 of 3
LF-75 (rev. 02/07/13)
                Case 20-15320-LMI   Doc 38   Filed 08/06/20   Page 3 of 3




                                      Page 3 of 3
LF-75 (rev. 02/07/13)
